Citation Nr: 1637195	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to in-service herbicide exposure.  

2.  Entitlement to an effective date earlier than May 18, 2012, for the grant of special monthly compensation based on the loss of use of a creative organ.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

The Veteran requested a hearing before the Board performed via videoconferencing, but failed to appear for the hearing.  The appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2015).

The issues of service connection for peripheral neuropathy of the bilateral upper extremities and right lower extremity have been raised by the record in a September 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for peripheral neuropathy of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for prostate cancer was received by VA on May 18, 2012.

2.  In a May 2012 decision, the RO granted service connection for prostate cancer and erectile dysfunction, related to prostate cancer; and entitlement to special monthly compensation for loss of use of a creative organ arising from the grant of service connection for erectile dysfunction, all effective May 18, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 18, 2012, for the grant of special monthly compensation based on the loss of use of a creative organ are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

On May 18, 2012, the Veteran filed a claim for service connection for prostate cancer along with a written waiver of all VCAA notification regarding that claim.  On the same day, the RO issued a rating decision granting service connection for both prostate cancer and erectile dysfunction related to his prostate cancer, as well as special monthly compensation for loss of use of a creative organ arising from the grant of service connection for erectile dysfunction.  The RO did not provide the Veteran with VCAA notice prior to the granting of the Veteran's claims, but, as noted above, the Veteran expressly waived his right to receive such notice.  Moreover, the claim for an earlier effective date for special monthly compensation arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for the underlying disability.  Once such compensation is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is satisfied.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping veterans obtain pertinent records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The claims file contains the Veteran's VA and private treatment records.  The duty to obtain relevant records is satisfied.  38 C.F.R. § 3.159(c) (2015).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this instance, VA does not have to provide an examination because the outcome of the claim will be determined by the date of the filing of the Veteran's claim, rather than the nature or extent of the Veteran's disability.  A remand to provide an examination would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In May 2014, the Board remanded the issue of an earlier effective date for special monthly compensation, instructing the AOJ to issue a statement of the case regarding that issue.  The AOJ sufficiently complied with the Board's Remand directive.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Earlier Effective Date

In general, the effective date of a rating and award of pension, compensation, or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date for direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i) (2015).  The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2015).

The RO received the Veteran's original claim for service connection for prostate cancer on May 18, 2012, and granted that claim in a rating decision issued the same day.  As the evidence indicated that the Veteran experienced erectile dysfunction secondary to his prostate cancer, the RO also granted service connection for erectile dysfunction, as well as special monthly compensation for loss of use of a creative organ due to the service-connected erectile dysfunction.  In a May 2012 notification letter, the RO advised the Veteran that the awards of service connection and special monthly compensation were effective May 18, 2012, the date of the filing of the Veteran's claim for service connection for prostate cancer.  

In a June 2012 statement, the Veteran wrote that the RO should have made the grant of special monthly compensation effective from November 1, 2011.  In a May 2014 statement, the Veteran wrote that the RO should have granted an earlier effective date for special monthly compensation because he filed a claim for such compensation prior to May 18, 2012.  

As the Veteran did not appeal the effective date assigned for the award of service connection for prostate cancer and erectile dysfunction, there is no legal basis upon which to assign an earlier effective date for the award of special monthly compensation based upon loss of use of a creative organ.  In the alternative, the Board finds no correspondence received earlier than May 18, 2012, that can be interpreted as a claim for service connection for prostate cancer or erectile dysfunction.  There is no correspondence received from the Veteran or his representative prior to May 18, 2012, indicating an intent to apply for service connection for prostate cancer and/or erectile dysfunction.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Because May 18, 2012, was the date of the filing of the claim for service connection for prostate cancer from which the grant of special monthly compensation arises, that is the earliest effective date allowable for the grant of 

special monthly compensation.  Therefore, the Veteran's claim for an earlier effective date prior to May 18, 2012, must be denied.  38 C.F.R. § 3.400(q)(1)(ii) (2015).  


ORDER

An effective date earlier than May 18, 2012, for the grant of special monthly compensation based on the loss of use of a creative organ is denied.  


REMAND

The Veteran is seeking service connection for peripheral neuropathy of the left lower extremity due to in-service herbicide exposure.  In May 2012, the RO denied the Veteran's claim for service connection for peripheral neuropathy, in part, because the Veteran did not have a current diagnosis of peripheral neuropathy.  In a May 2014 VA treatment record, a VA examiner diagnosed peripheral neuropathy of the left lower extremity.  A remand is necessary to schedule an examination to determine the etiology of the Veteran's diagnosed neuropathy disability.

Accordingly, the issue of service connection for peripheral neuropathy of the left lower extremity is REMANDED for the following action:

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his peripheral neuropathy of the left lower extremity.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  



2.  Thereafter, schedule the Veteran for a VA examination.  The examiner must review the record and should note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed peripheral neuropathy of the left lower extremity had its clinical onset during service or is related to service or any incident of service, to include presumed herbicide exposure during service? 

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, readjudicate the claim for service connection for peripheral neuropathy of the left lower extremity.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


